          Case 1:21-mj-07005-JCB Document 17 Filed 01/22/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

MAGISTRATE NO. 21-7005-JCB

                                UNITED STATES OF AMERICA

                                                 v.

                                         MARK SAHADY


                            ORDER PURSUANT TO
            RULE 5 OF THE FEDERAL RULES OF CRIMINAL PROCEDURE

                                         January 22, 2021

Boal, U.S.M.J.

       Pursuant to the Due Process Protections Act, Pub. L. No. 116-182, 134 Stat. 894 (Oct. 21,

2020) and Rule 5(f) of the Federal Rules of Criminal Procedure, the United States is reminded of

its obligation to disclose in a timely manner all exculpatory evidence to the defendant, that is, all

evidence that is favorable to the defendant or tends to cast doubt on the United States’ case, as

required by Brady v. Maryland, 373 U.S. 83 (1963) and its progeny. Failure to comply with this

order may result in consequences, including, but not limited to, the reversal of any conviction,

the exclusion of evidence, adverse jury instructions, dismissal of charges, contempt proceedings,

disciplinary action, and/or sanctions by the Court.

                                                 / s / Jennifer C. Boal
                                               JENNIFER C. BOAL
                                               UNITED STATES MAGISTRATE JUDGE




                                             Page 1 of 1
